DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 01/07/2022.  
Claim(s) 1-8, 11-21 is/are pending in the application.
Independent claim(s) 1, 18 was/were amended.
Claim(s) 9-10, 22-24 was/were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Allowable Subject Matter
Claim(s) 1-8, 11-21 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

claim(s) 10 (after careful review and search (with respect to independent claim(s) 1)) was/were objected to for being dependent upon a rejected base claim, furthering that the claim(s) would be allowable if rewritten in independent form including all of the limitations of its/their respective base and intervening claims.

In response to the Non-Final Rejection, Applicant amended dependent claim(s) 10, rewritten in independent form to include limitations of its/their respective base claim, claim(s) 1, as well as necessary intervening claim(s), claim(s) 9.

In response to the Final Rejection, dated 09/15/2021, Applicant amended independent claim(s) 1 to include limitations of the original claim 10 (prior to being rewritten as an independent claim), as well as necessary intervening claim(s), claim(s) 9. Applicant similarly amended independent claim(s) 18.

As such, claim(s) 1-8, 11-21 was/were carefully reviewed and a search with regards to independent claim(s) 1, 18 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-8, 11-17, 21 and specifically independent claim(s) 1, the prior art search was found to neither anticipate nor suggest a simulated reality display system with an adaptable user space, comprising: a viewing device suitable for displaying a simulated reality (SR) environment; a non-transitory memory containing computer-readable instructions; and a processor configured to process the instructions for carrying out the following steps: receive a real world layout corresponding to a physical space in which the SR environment will be displayed to the user; adapt, using the real world layout, a first default user space to conform to one or more aspects of the physical space forming an adjusted user space; reposition one or more assets of an SR layer relative to the adjusted user space, wherein the SR layer defines a layout of a plurality of assets in the SR environment; and display the SR environment on the viewing device while allowing the user to safely move around the adjusted user space to explore the SR environment without undesirable interactions with the one or more aspects of the physical space; wherein a second default user space is applied and is adaptable within the SR environment that can be safely accessed by a user from the first default user space; and wherein the first default user space and the second default user space are adapted by locating doorways in the real world layout and connecting the first default user space and the second default user second space at the doorways (emphasis added).

Regarding claim(s) 18-20 and specifically independent claim(s) 18, the prior art search was found to neither anticipate nor suggest a method for presenting simulated reality (SR) with an adaptable user space, the method comprising, by a processor: receiving area world layout corresponding to a physical space in which an SR environment will be displayed to a user; adapting, using the real world layout, a default user space to conform to one or more aspects of the physical space forming an adjusted user space; reposition one or more assets to an SR layer relative to the adjusted user space, wherein the SR layer defines a layout of a plurality of assets in the SR environment; and displaying the SR environment on a display device while allowing the user to safely move around the adjusted user space to explore the SR environment without unsafe interactions with the one or more aspects of the physical space; wherein a second default user space is applied and is adaptable within the SR environment that can be safely accessed by a user from the first default user space, and wherein the first default user space and the second default user space are adapted by locating doorways in the real world layout and connecting the first default user space and the second default user second space at the doorways (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612